UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2008 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United Statescreated by an act of Congress (State or other jurisdiction of incorporation or organization) 000-52313 Commission file number 62-0474417 (I.R.S. Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) 37902 (Zip Code) (865)632-2101 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On January 16, 2008, TVA entered into an agreement to issue $500 million in TVA Global Power Bonds. The settlement date for the transaction is January 23, 2008. The Bonds bear a coupon rate of 4.875percent and pay interest semi-annually on each July 15 and January 15. The Bonds mature on January 15, 2048, and are not subject to redemption prior to maturity.Net proceeds to TVA are 98.132percent, exclusive of expenses incurred in connection with offering the Bonds. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tennessee Valley Authority (Registrant) Date: January 22, 2008/s/John M. Hoskins John M. Hoskins Senior Vice President & Treasurer
